UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934(Amendment No. )* Unify Corporation (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 904743200 (CUSIP Number) Christa Flanery 1420 Rocky Ridge Drive, Suite 380 Roseville, California 95661 (916) 218-4772 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 29, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 904743200 1. Names of Reporting Persons. The Jensen Revocable Trust Dated January 25, 2007 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization California Number ofSharesBeneficiallyOwned byEachReportingPerson With 7. Sole Voting Power None.* 8. Shared Voting Power 1,819,129* 9. Sole Dispositive Power None.* 10. Shared Dispositive Power 1,996,605* 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,996,605* 12. Check if the Aggregate Amountin Row (11) Excludes CertainShares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 15.8%* 14. Type of Reporting Person (See Instructions) OO CUSIP No. 904743200 1. Names of Reporting Persons. Kurt A. Jensen 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States of America Number ofSharesBeneficiallyOwned byEachReportingPerson With 7. Sole Voting Power 342,857* 8. Shared Voting Power 1,819,129* 9. Sole Dispositive Power None.* 10. Shared Dispositive Power 1,996,605* 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,161,986* 12. Check if the Aggregate Amountin Row (11) Excludes CertainShares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 17.1%* 14. Type of Reporting Person (See Instructions) IN CUSIP No. 904743200 1. Names of Reporting Persons. CarolynL. Jensen 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States of America Number ofSharesBeneficiallyOwned byEachReportingPerson With 7. Sole Voting Power None.* 8. Shared Voting Power 1,819,129* 9. Sole Dispositive Power None.* 10. Shared Dispositive Power 1,996,605* 11. Aggregate Amount Beneficially Owned by Each Reporting Person 1,996,605* 12. Check if the Aggregate Amountin Row (11) Excludes CertainShares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 15.8%* 14. Type of Reporting Person (See Instructions) IN *This is a joint filing by The Jensen Revocable Trust Dated January 25, 2007, Kurt A. Jensen, and Carolyn L. Jensen. The Jensen Revocable Trust Dated January 25, 2007, Kurt A. Jensen, and Carolyn L. Jensen share sole voting and investment power over 1,079,646 shares of Common Stock, a Subordinated Purchase Note in the principal amount of $2,588,192 convertible into 739,483 shares of Common Stock. The Jensen Revocable Trust Dated January 25, 2007, Kurt A. Jensen, and Carolyn L. Jensen share sole investment power over a Subordinated Indemnity Note in the principal amount of $621,166 convertible into 177,476 shares of Common Stock. Kurt A. Jensen, as Shareholder Representative, has sole voting power over the Subordinated Indemnity Note in the principal amount of $621,166 convertible into 177,476 shares of Common Stock and Subordinated Indemnity Notes of other selling shareholders in an aggregate principal amount of $578,843 convertible into 165,381 shares of Common Stock.
